
	
		I
		111th CONGRESS
		1st Session
		H. R. 1982
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Kilpatrick of
			 Michigan (for herself, Ms.
			 Bordallo, Mr. Stark,
			 Mr. Cohen,
			 Mr. Gutierrez, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to
		  acknowledge the receipt of medical, disability, and pension claims and other
		  communications submitted by veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Entitlement to Service (VETS) Act of
			 2009.
		2.Acknowledgment by
			 Secretary of Veterans Affairs of receipt of medical, disability, and pension
			 claims and other communications submitted by veteransThe Secretary of Veterans Affairs shall
			 acknowledge the receipt of any claim for medical services, disability
			 compensation, or pension under the laws administered by the Secretary for
			 Veterans Affairs, or other communication relating to such services,
			 compensation, or pension, submitted to the Secretary by a veteran within 60
			 days of receiving the claim or other communication.
		
